El Juez Presidefte Señor del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de San Juan se presentó el 15 de julio de 1922 una demanda por Rosa Sánchez contra The-Porto Rico Railway Light & Power Company, en reclama-ción de daños y perjuicios. La reclamación se basa en que-la demandante a virtud de la negligencia de la demandada por medio de sus agentes al manejar uno de los carros eléctricos de que es dueña, en agosto de 1921, en Santurce, fue arro-llada y recibió varias contusiones que la obligaron a estar recluida en el Porto Rico Sanatorium durante veintitrés días y le ocasionaron una congestión pulmonar de la cual estaba padeciendo aún a la fecha de la interposición de la demanda.
Resuelta cierta moción de traslado presentada, la deman-*341dada, archivó su contestación el 9 de enero de 1925 o sea más de dos años después de radicada la demanda. Negó los hechos alegados en ésta y sostuvo que si la demandante fué arrollada, se debió única y exclusivamente a su propia negli-gencia
El 30 de marzo siguiente la demandante pidió la inclusión del pleito en el calendario y la vista del mismo fué señalada para octubre 5, 1925. Se suspendió y volvió a señalarse para el 26 de abril de 1927. Suspendióse de nuevo y se señaló para el 7 de octubre de 1927.
Así las cosas, la demandada el 26 de septiembre de 1927 presentó una moción solicitando el sobreseimiento y archivo del pleito basándose en que según su información y creencia la demandante había fallecido y se trataba de una acción personal que quedó extinguida con su muerte.
Pendiente de resolución la moción de sobreseimiento, Serafina, Juan, Manuel y Josefa Ortiz y Ceferino Sáinchez comparecieron por su abogado y alegando ser los únicos y universales herederos de la demandante fallecida, pidieron que se les permitiera continuar la acción de acuerdo con el artículo 69 del Código de Enjuiciamiento Civil.
La corte tomó ambas mociones en consideración y las decidió por una sola resolución negando la primera y con-cediendo la segunda.
EntQnees la demandada se dirigió a esta Corte Suprema por medio de una solicitud de certiorari. El auto fué expe-dido, celebrándose la vista con la sola asistencia del abogado de la peticionaria, demandada en el pleito. La otra parte interesada en el pleito no compareció, ni ha presentado ale-gato alguno, no obstante habérsele citado debidamente. Ex-puestos estos hechos, procederemos al estudio y resolución de la interesante cuestión envuelta en el recurso.
El artículo 69 del Código de Enjuiciamiento Civil dispone que una acción o procedimiento no termina por la *342muerte o incapacidad de una de las partes, siempre que la causa de uno u otra subsista o continúe.
Y la parte demandada sostiene que tratándose como se trata de un precepto de origen americano, debe- aplicarse para interpretarlo' la jurisprudencia de los diferentes estados de la Unión, citando los casos de Harker v. Clark, 57 Cal. 245, y Chivers v. Roger, 50 La. Ann. 57, el primero de los cuales se limita a establecer que “el derecho de acción por prisión ilegal cesa con la muerte de la persona que la decretó. ’ ’ Al segundo nos referiremos luego en el curso de esta opinión.
Es cierto- que los propios herederos de la demandante in-vocaron el artículo 69 del Código de Enjuiciamiento Civil para pedir la sustitución y la continuación del litigio a nom-bre de ellos, pero también lo es que su derecho, si alguno tienen, no emana directamente de dicho precepto legal. Su raíz es más honda. Se encuentra- en los artículos 1803 y 1804 y en los 664 al 669 del Código Civil.
En el caso de Cabrera v. Boscio, 38 D.P.R. 314 dijimos:
“ ‘Los artículos 60 y 61 del Código de Enjuiciamiento Civil no son la fuente original de la concesión de daños por muerte causada por un acto ilegal sino los arts. 1803 y 1804 del Código Civil,’ se resolvió por esta corte en el caso de Orta vs. Porto Rico Railway Light and Power Co., 36 D.P.R. 743, y el principio incluye daños a la persona ocasionados por culpa o negligencia de otra.”
Convenimos con la parte demandada en que si la cuestión envuelta tuviera que resolverse aplicando las reglas de la Ley Común y gran parte de la jurisprudencia americana, nos veríamos obligados a decidir que la acción en este caso quedó extinguida con la muerte de la demandante.
Sin embargo, aún dentro de la misma jurisprudencia in-glesa y americana se observa una marcada tendencia a aban-donar el principio Áctio personalis moritur 'cuín persona que es la base que sustenta las antiguas decisiones, y a este res-pecto parece oportuno citar lo que sigue que tomamos de la opinión de la Corte Suprema de Tennessee emitida por el *343Juez Green en el caso de Harris v. Nashville Trust Co., 162 S. W. 584. Dice:
“La máxima Actio personalis moritur cum persona en modo al-guno es favorecida por las cortes. Está completamente descartada en el presente y ningún juez ni comentarista la ha defendido en los últimos doscientos años. .
“Su origen, según dijo el Juez Bowen en el caso de Finlay vs. Chirney, L.R. 20 Q.B. Div. 494, 508, es ‘oscuro y post-elásico.’ Un gran comentarista ha dicho que es una máxima bárbara y que des-cansa en una adjudicación de hecho. Pollock, Torts, 53.
“El Sr. Jaggard en su obra sobre actos torticeros, vol. 1, p. 328, dice que todas las razones que se han aducido en apoyo de esta re-gla son poco satisfactorias, si no absurdas.
“El Sr. Tiffany en su última edición de su tratado Muerte Oca-sionada por Actos Ilegales, revisa los casos que tratan de dar la. razón para la existencia de esta máxima y los rechaza todos por ser-insuficientes. Termina haciendo la siguiente cita de una corte de Nueva York: ‘No es de utilidad práctica investigar la razón de la. regla; permanece en la oscuridad. Green vs. Hudson River R. Co. 2 Abb. App. Dec. 277.’ Tiffany, Death by Wrongful Act, párrafo 16 y precedentes.
“La Corte Suprema de Michigan dijo: La regla descansa más-bien en una distinción artificial que en cualquier principio real y participa más bien de la lógica del escolástico que del sentido común. Hyatt vs. Adams. 16 Mich. 180.
“Podrían multiplicarse las citas de casos y de comentaristas que están de acuerdo con lo anterior pero bastará decir que nunca se ha aducido razón alguna para la existencia de esta regla que satisfaga, a un juez erudito de los tiempos modernos.
“Según se indica en el caso de Finlay vs. Chirney, L.R. 20 Q.B. Div. 494, se resolvió que- las acciones personales de cualquier clase que fueren cesaban a la muerte de las partes, en los primeros tiem-pos del derecho inglés. ‘La sobrevivencia de las causas de acción constituía una rara excepción. La no supervivencia era la regla."
“Sin embargo, las cortes inglesas muchos años ha comenzaron a hacer excepciones a la regla envuelta en la máxima que estamos, discutiendo. Los casos fueron revisados por Lord Mansfield en el caso de Hambly vs. Trott Cowp. Pt. 1, p. 373, en el año 1776, quien dijo, refiriéndose a estos casos:
“ ‘-Soy de opinión que de ellos pueden hacerse las siguientes con-clusiones :
*344“ ‘Primera, las acciones que pueden instituirse contra un alba-cea o que cesan a la muerte de la persona debido a la causa de ac-ción. Segunda, las acciones que pueden entablarse contra un al-baeea o que cesan a la muerte de la persona debido a la forma de la acción.
“ ‘Respecto a la primera, cuando la causa de acción se funda en cobro de dinero o en el cumplimiento de un contrato, en la ga-nancia o adquisición del testador, mediante el trabajo e industria, ó propiedad, de otra persona, o la promesa del testador, expresa o implícita — cuando éstas son las causas de acción, el pleito puede ser instituido contra el albacea. Pero cuando la causa de acción, se funda en un acto torticero, o surge ex delicto (según se dijo en T. Raym, 57, Hole vs. Blandford), y se supone baber ocurrido mediante la violencia y contra la paz del rey, en ese caso la acción cesa; como por ejemplo, agresión, prisión ilegal, daños maliciosos, calumnia e injuria, estorbo público, obstrucción de luces, desviación del cauce de las aguas¿, huir de las autoridades, y muchos otros ca-sos parecidos.
“ ‘Segundo, los que subsisten o cesan debido a la forma de la ac-ción. En algunos casos el demandado puede presentarse ante los tribunales para probar que no debe lo que se le pide, ni en todo ni en parte, y por tanto no procede una acción en esa forma contra un. albacea. Pero ahora se han substituido otras acciones en su lu-gar, fundadas en la misma causa, que subsisten y proceden contra Un albacea. No procede contra un albacea ninguna acción en que la forma de la declaración deba ser guare vi et armis, et contra pa-'cem, o donde la alegación, como en este caso, sea que el testador no es culpable. De la faz de los autos se verá que la causa de acción surge ex delicto; y todos los delitos o daños privados, así como to-dos los delitos públicos, cesan con la muerte de la persona que los comete. ’
“El alcance de la regla ha sido limitado por casos posteriores al de Hambly vs. Trott. No sería útil revisar tales decisiones al presente en vista de que además de los casos ahora existen estatu-tos en todas las jurisdicciones donde prevalece el derecho común •que proveen la supervivencia de casi toda clase de acciones.
“En el Estado de Tennessee se dispone que no cesará ninguna acción que nazca de ‘ daños que afecten el carácter del demandante. Shannon’s Code, 4569.
“Por consiguiente, la tendencia tanto de las decisiones como de los estatutos en todo tiempo ha sido limitar y circunscribir el efecto de la regla que prescribe que las acciones cesen a la muerte de las *345personas. No puede Rallarse ningún caso resuelto en los últimos dos siglos en el cual el alcance de esta regla Raya sido extendido o ampliado.
"Para ilustrar la tendencia de las cortes modernas nos referimos al caso de Dayton vs. Lynes, 30 Conn. 351, en el cual un sub-marsbal faltó a los deberes de su cargo y la parte perjudicada en-tabló una acción de daños y perjuicios contra el marshal. El marshal murió mientras la acción estaba pendiente y su albacea invocó la máxima de Actio personalis moritur cum persona. La corte, sin embargo, resolvió que esta máxima no era aplicable a un caso en que el acto torticero que motivaba la causa de acción era el daño ocasionado por un tercero y no el acto torticero del interfecto.”
Es conveniente recordar también que en el estudio de la jurisprudencia introduce cierta confusión el hecho de que gran parte de las decisiones sobre la materia que tratamos se refiere a casos que surgen con motivo de acciones expresa-mente concedidas por la ley al padre o a la madre o a los herederos, como en los de los artículos 60 y 61 del Código de Enjuiciamiento Civil y de la ley federal sobre respon-sabilidad de patronos que tienen su origen en la antigua ley' de Lord Campbell. En esos casos la. situación es distinta. Se trata de una acción nueva conferida expresamente a de-terminada persona, y muerta ésta se ha decidido por las cortes que la acción queda extinguida.
En ese sentido se manifestó la mayoría de la Corte Su-prema de Louisiana al establecer en la decisión citada por la demandada que “el derecho de acción que sobrevive a favor de ciertas personas designadas como beneficiarios, para la obtención de daños por injurias personales al fallecido, perece con el reclamante que fallece, aunque el pleito se haya iniciado y se haya trabado en él la contienda a virtud de la contestación.” Chiviers v. Rogers, 40 La. Ann. 57.
Expuesto lo que antecede, nos referiremos al caso de Torres v. Sucesión Córdova reportado en el volumen 31, pág. 897 de nuestra Decisiones. No es igual al presente, pero como en el de Orta, supra, se revela en él la tendencia de esta corte a buscar la fuente original para establecer el *346derecho, reconociendo así al ciudadano el pleno beneficio de los dos sistemas jurídicos que rigen en la isla, basta llegar a formar uno que integre lo mejor y lo más justo de ambos. Dice esta corte hablando por su Juez Asociado Sr. Wolf en el dicho caso de Torres, supra:
“El artículo 123 del Código Penal para Cuba y Puerto Rico prescribía lo siguiente:
“ ‘La obligación de restituir, reparar el daño e indemnizar los per-juicios se transmite a los herederos del responsable.
“ ‘La acción para repetir la restitución, reparación e indemni-zación se transmite igualmente a los herederos del perjudicado.’
“Ninguna de las partes ha discutido la aplicabilidad de este ar-tículo, pero sostenemos que no ha sido derogado expresamente por las disposiciones finales del Código Penal como han sido transcritas, y las derogaciones tácitas no son favorecidas. Específicamente sólo aquella parte del antiguo Código Penal fué derogada que se refería a los delitos y no a la responsabilidad civil proveniente de los mis-mos. En otras palabras como parte del derecho substantivo vigente en Puerto Rico la responsabilidad de los herederos, por lo menos aquellos que aceptan la herencia, es la misma que la del causante.
“Ahora bien, puesto que la seducción bajo promesa de matrimo-nio está castigada en Puerto Rico, la responsabilidad civil por vir-tud de los artículos que han sido citados de los códigos también le acompaña con todas sus consecuencias. No importaría que acciones semejantes no se transmitieran en los Estados Unidos.
“La máxima Adió personalis moritur eum persona era de muy vasta aplicación y por sus propios términos hubiera comprendido hasta los pagarés. En muchas jurisdicciones la responsabilidad, aun por daños, se ha hecho más extensiva que como era en la ley común. Sin embargo, las prácticas de los diferentes Estados no tienen apli-cación en Puerto Rico donde el principio de la sucesión universal, algo modificado en su forma, ha sido aceptado. La modificación tal vez es el beneficio de inventario, el derecho de deliberar y la acep-tación de la herencia.
“La apelante ha sugerido que la máxima citada es de aplicación muy limitada en Puerto Rico y se extiende únicamente a derechos y obligaciones, así como el usufructo, la patria potestad y otros de-rechos que se extinguen necesariamente con la persona.
“El artículo 41 del Código de Enjuiciamiento Civil se discute *347por las partes. Este fija tina limitación al ejercicio de la acción, pero por lo demás no favorece a la apelada. Es como sigue:
“ ‘Art. 41. — Si una persona con derecho a ejercitar una acción muriese antes de terminar el período de prescripción requerido para deducir aquélla, y la causa de la acción subsistiere, los representan-tes de tal persona podrán ejercitar dicha acción después de la ter-minación de aquel período y dentro de un año de la defunción. Si una persona contra la cual puede ejercitarse una acción, muriese antes de la terminación del período de tiempo requerido para dar principio a la misma, podrá deducirse dicha acción contra sus re-presentantes, después de la terminación de aquel período, y den-tro de un año después del nombramiento judicial del albaeea o ad-mistrador testamentario. ’
“En California aparecería- que la responsabilidad de los deman-dados se limita a acciones que sobreviven, pero esa limitación, quizá inteneionalmente, no se incluye en nuestro código, lo que es otro argumento más en favor de- la apelante.
“Aun cuando quedase duda de si alguna parte del Código Penal de España quedó en vigor, sin embargo, prevaleciendo el prin-cipio de la sucesión universal, ninguna acción contra un demandado se extinguiría a menos que lo indicara el código, y como hemos visto la máxima de la ley común no prevaleció en España. La tra-dición aquí es distinta.”
Por el artículo 1803 del Código Civil se establece que e! que por acción u omisión causa daño a otro, interviniendo culpa o negligencia, está obligado a- reparar el daño causado. Y por el 1804 que tal obligación es exigible no sólo por los actos u opiniones propios, sino por los de aquellas personas de quienes se debe responder.
De acuerdo con esos preceptos legales Rosa Sánchez de-mandó a la Porto Rico Railway Light & Power Company o La demandada contestó. El juicio fué señalado y suspen-dido varias veces. Si los hechos alegados son ciertos, la obligación de indemnizar por parte de la demandada es evi-dente. La demandada tenía una deuda contraída para con la demandante que ésta le pidió por la vía judicial que le pagara. Si se hubiera dictado sentencia favorable a la de-mandante y se hubiera, ejecutado, la demandante hubiera recibido cierta suma de dinero constitutiva de un bien ma*348terial que Rubiera podido disfrutar plenamente en vida y que en caso de no haberse consumido hubiera pasado a sus herederos.
Sucesión es la trasmisión de los derechos y obligaciones del difunto a sus herederos, según, el artículo 664 a del Có-digo Civil Eevisado. La herencia comprende todos los bienes, derechos y obligaciones que no se extinguen por la muerte, prescribe el artículo 667 del propio Código y se trasmite según el 665 del mismo desde el momento de la muerte. 13i fallecido continúa viviendo en la persona de sus herederos en cuanto la ficción es posible, o en la herencia yacente cuando los herederos no existen. Como dice la Corte Su-prema de los Estados Unidos por medio del Juez Sr. Holmes en el caso de Blackstone v. Miller, 188 U. S. 189, 204, “La sucesión universal es la continuación artificial de la persona de un fallecido por un albacea, heredero, u otro semejante, •en tanto en cuanto a la sucesión de derechos y obligaciones concierne.”
Claro es que existen ciertos derechos de tal modo per-sonales que no pueden trasmitirse al heredero. La diffe-rentia entre la ley común inglesa y nuestro derecho histórico y actual quizá puede decirse que es la que existe entre las palabras personal y personalismo.
Ni las partes han citado ni hemos podido encontrar nos-otros ninguna sentencia de la Corte Suprema de España, ni de esta de Puerto Pico, que resuelva directamente la cuestión envuelta.
Tampoco los comentaristas exponen una opinión concreta sobre el particular.
Es algo verdaderamente raro que una cuestión que ha debido presentarse muchas veces en la realidad no haya sur-gido en la práctica de los tribunales, ni en la mente de los autores.
Comentando Manresa el artículo 659 del antiguo Código Civil, igual al 667 del Revisado, en parte, dice:
*349“La herencia es la universalidad o el conjunto de bienes, dere-chos y obligaciones que constituyen el patrimonio del mismo. Perc para precisar aún más su sentido y evitar confusiones en su inteli-gencia, debemos consignar que no todos los bienes y derechos po-seídos por el causante al tiempo de su muerte deben considerarse como constitutivos de la herencia, pues algunos de ellos, por ser personalísimo su disfrute, desaparecen con la muerte.
“En ese caso se encuentra el usufructo, el uso y la habitación, la renta vitalicia que estuviera disfrutando el finado, la patria po-testad, los alimentos, la tutela, las servidumbres personales, y en general, todos los derechos personalísimos, pues todos ellos se extin-guen por el hecho del fallecimiento, y no se transmiten a los here-deros o sucesores, aún cuando en vida del causante formaran parte de su patrimonio.”
¿Puede equipararse el derecho a reclamar daños y perjui-cios por lesiones sufridas por una persona a virtud de la culpa o negligencia de otra ya ejercitado en la corte y trabada, la contienda, aunque no resuelto finalmente, al usufructo, at uso, a la habitación, a la renta vitalicia que estuviera dis-frutando el finado, a la patria potestad, a los alimentos, a la tutela, o a las servidumbres personales! La pregunta debe contestarse en la negativa.
No debe perderse de vista que se trata de una acción ejercitada. La persona que tenía el derecho demostró así su decidida voluntad de reclamarlo y lo reclamó en efecto' ante los tribunales de justicia. Se le debía algo tan susceptible de cobro como si se tratara del producto de su trabajo' personal o de daños causados a su propiedad.
Siendo ello así ¿puede sostenerse que la acción muera con el reclamante? Repetimos qne no, porque no se trata de algo que sea personalísimo que necesite de la vida natural de-la persona para continuar ejercitándose.
La obligación de la demandada surgió desde el momento' de la ocurrencia del accidente. Rué exigible desde entonces y a su debido tiempo fué exigida. Cabe perfectamente dictar-. la sentencia, reconociéndola a favor de los continuadores de la personalidad del primitivo reclamante como en el caso de-*350cualquiera otra reclamación. Si a otra conclusión se llegara, el heredero del demandante, el que recibiría el beneficio que debió recibir el demandante, no serían sus descendientes, ascendientes o parientes colaterales, sino la propia persona que le causó el daño. Entre las contingencias del pleito favorables al demandado estarían las dilaciones porque den-tro de ellas más probable sería la desaparición del deman-dante.
Por virtud de todo lo expuesto opinamos que actuó de-bidamente la corte de distrito al negarse a sobreseer y ar-chivar el caso, y al permitir la sustitución de la demandante por sus herederos. El auto expedido debe ser anulado y el pleito devuelto a la corte de distrito de su orignn para que continúe tramitándolo de acuerdo con la ley.